 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-4
                                   29 Filed
                                       Filed 03/14/16
                                             08/25/20 PageID.70
                                                      PageID.216 Page
                                                                  Page1 1ofof4 4
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-4
                                   29 Filed
                                       Filed 03/14/16
                                             08/25/20 PageID.71
                                                      PageID.217 Page
                                                                  Page2 2ofof4 4
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-4
                                   29 Filed
                                       Filed 03/14/16
                                             08/25/20 PageID.72
                                                      PageID.218 Page
                                                                  Page3 3ofof4 4
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-4
                                   29 Filed
                                       Filed 03/14/16
                                             08/25/20 PageID.73
                                                      PageID.219 Page
                                                                  Page4 4ofof4 4
